DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 16-17, 19-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gal (U.S. 2009/0195652) in view of Bloch et al. (U.S. 2011/0202562), hereinafter Bloch and Anzue et al. (U.S. 2015/0154439), hereinafter Anzue. Bloch was cited in the Applicant’s IDS dated 5/16/16.

Regarding claims 1 and 16, Gal discloses a computer-implemented method and system comprising: 
at least one memory storing computer-executable instructions ([0052]); and 
at least one processor for executing the instructions stored on the memory ([0052]), wherein execution of the instructions programs the at least one processor to perform operations ([0052]) comprising: 

identifying a first field of view of a user viewing the video presentation ([0030]); 
loading one or more first sub-videos for presentation within the first field of view ([0030]), wherein the one or more first sub-videos each comprise predefined video content ([0044]-[0045], figs. 2 and 3); 
loading a plurality of second sub-videos associated with one or more fields of view proximate to the first field of view for presentation within the one or more field of view proximate to the first field of view (fig. 2, #20, 20”), wherein the plurality of second sub-videos each comprise predefined video content ([0044]-[0045], figs. 2 and 3); 
identifying a change in the field of view of the user to a second field of view ([0030] and [0062]); 
identifying a subplurality of the second sub-videos, each sub-video in the subplurality being associated with the second field of view (fig. 3), each sub-video in the subplurality further being associated with one or more nodes in a branching tree structure representing the interactive video presentation ([0045] and fig. 3), wherein the branching tree structure comprises a plurality of different branches, each branch comprising a plurality of nodes that form a predefined traversable path through the interactive video presentation ([0045] and fig. 3);
receiving a first interaction of the user ([0046]), 
transitioning, based on the first user interaction, from a current node in the branching tree structure to a particular one of the nodes of the branching tree structure having one or more sub- videos in the subplurality associated therewith ([0047]); and 
loading the one or more sub-videos in the subplurality that are associated with the particular node for presentation within the second field of view ([0045], fig. 2, #20 and 20” and fig. 3). 

However, Bloch teaches a computer-implemented method and system comprising: 
storing at least a portion of an interactive video presentation comprising a plurality of sub-videos each comprising prerecorded video content (Bloch [0043]), each sub-video associated with one of a plurality of fields of view (Bloch [0067]-[0068] and fig. 5);
loading one or more first sub-videos for presentation within the first field of view (Bloch [0026] and fig. 16), wherein the one or more first sub-videos each comprise prerecorded video content (Bloch [0043]);
loading a plurality of second sub-videos associated with one or more fields of view proximate to the first field of view for potential presentation (Bloch [0091] and fig. 16), wherein the plurality of second sub-videos each comprise prerecorded video content (Bloch [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gal’s method and system with the missing limitations as taught by Bloch to create seamless attachments and effectuate continuous playback (Bloch [0090]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating seamless attachments and effectuating continuous playback.

Gal does not explicitly disclose wherein the loading of the second sub-videos comprises prioritizing the loading of different ones of the second sub-videos based on which fields of view proximate to the first field of view the user has a greater probability of viewing.
However, Anzue teaches a computer-implemented method and system wherein the loading of the second sub-videos comprises prioritizing the loading of different ones of the second sub-videos 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gal’s method and system with the missing limitations as taught by Anzue to ensure that an image is displayed in the user’s line of sight (Anzue [0077]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of ensuring that an image is always displayed to the user.

Regarding claims 2 and 17, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 1 and 16, wherein a particular sub-video, of the plurality of sub-videos, comprises a plurality of video frames, each frame comprising a portion of a frame of a larger video (Gal [0028]). 

Regarding claims 4 and 19, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 1 and 16, wherein the change in the field of view is based on a second interaction of the user with the video presentation (Gal [0030] and [0062]). 

Regarding claims 5 and 20, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 4 and 19, wherein the second interaction comprises a head movement and/or an eye movement (Gal [0030]). 

Regarding claims 7 and 22, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 1 and 16, wherein the operations further comprise loading one or more 

Regarding claims 9 and 24, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 7 and 22, wherein the operations further comprise stopping loading of the one or more first sub-videos (Gal [0061], fig. 2, #20 and 20”, the screen only loads the images in the operator’s field of view). 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Bloch and Anzue as applied to claims 1 and 16 above, and further in view of Mayhew et al. (U.S. 2003/0007560), hereinafter Mayhew.

Regarding claims 3 and 18, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 1 and 16, wherein a particular sub-video, of the plurality of sub-videos, comprises a plurality of video frames ([0028]). Gal does not explicitly disclose a frame with portions of different resolutions.
However, Mayhew teaches a method and system, wherein a particular sub-video, of the plurality of sub-videos, comprises a plurality of video frames, each frame comprising a first portion at a first resolution and a second portion at a second resolution lower than the first resolution (Mayhew [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gal’s method and system with the missing limitations as taught by Mayhew to reduce the amount of processing time required to render the image and also reduce the cost of doing so in the process (Mayhew [0047]).

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Bloch and Anzue as applied to claims 7 and 22 above, and further in view in view of Zhang et al. (U.S. 2016/0277779), hereinafter Zhang.

Regarding claim 8 and 23, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 7 and 22. Gal does not explicitly disclose loading of the one or more third sub-videos at an increased speed.
However, Zhang teaches a method and system, wherein the loading of the one or more third sub-videos is performed at an increased speed relative to further loading of the one or more second sub-videos (Zhang [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gal’s method and system with the missing limitations as taught by Zhang to ensure that a user views the key content of a video in a mobile environment (Zhang [0065]). 
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of ensuring proper video playback in a mobile environment.

Claims 10-14 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Bloch and Anzue as applied to claims 1 and 16 above, and further in view in view of Collins et al. (U.S. 2005/0198661), hereinafter Collins.

Regarding claims 10 and 25, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 1 and 16. Gal does not explicitly disclose one or more first sub-videos 
However, Collins teaches a method and system, wherein the one or more first sub-videos comprise a sub-video for immediate presentation within the first field of view and one or more different sub-videos for potential presentation within the first field of view (Collins [0054] and fig. 4, #454). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gal’s method and system with the missing limitations as taught by Collins to attempt to regain the attention of the viewer by playing videos relevant to a viewer’s interests (Collins [0054]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of playing videos relevant to the viewer’s interests.

Regarding claims 11 and 26, Gal in view of Bloch, Anzue and Collins teaches the computer-implemented method and system of claims 10 and 25, wherein the operations further comprise identifying a transition in presentation within the first field of view, the transition being from the sub-video for immediate presentation to one of the one or more different sub-videos, the transition being based on a second interaction of the user (Collins fig. 4, #452). 
The same motivation for claims 10 and 25 applies to claims 11 and 26.

Regarding claims 12 and 27, Gal in view of Bloch, Anzue and Collins teaches the computer-implemented method and system of claims 11 and 26, wherein the second interaction comprises a head movement, an eye movement, speech, a hand movement, an arm movement, and/or an input from a control device (Collins fig. 4, #452). 
The same motivation for claims 11 and 26 applies to claims 12 and 27.

Regarding claims 13 and 28, Gal in view of Bloch, Anzue and Collins teaches the computer-implemented method and system of claims 10 and 25, wherein the loading of the one or more different sub-videos is based on a current field of view of the user and/or a probability that the user will have a particular field of view (Collins [0037]). 
The same motivation for claims 10 and 25 applies to claims 13 and 28.

Regarding claims 14 and 29, Gal in view of Bloch, Anzue and Collins teaches the computer-implemented method and system of claims 1 and 16, wherein the one or more second sub-videos comprise a sub-video for immediate presentation within the second field of view and one or more other sub-videos for potential presentation within the second field of view (Collins fig. 4, #454). 
The same motivation for claims 10 and 25 applies to claims 14 and 29.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Bloch and Anzue as applied to claims 1 and 16 above, and further in view in view of Needham et al. (U.S. 2014/0282642), hereinafter Needham.

Regarding claims 15 and 30, Gal in view of Bloch and Anzue teaches the computer-implemented method and system of claims 1 and 16. Gal does not explicitly disclose associating a weight associated with a probability.
However, Needham teaches a method and system, wherein the operations further comprise associating a weight with each sub-video being loaded (Needham [0006]) based on a probability of that sub-video being viewed by the user (Needham [0031] and [0036]), wherein a loading speed of a particular sub-video is based at least in part on the weight associated therewith (Needham [0031]).
.

Response to Arguments
The Applicant has not filed any new arguments or changes to the claims. As a result, this action being made final as detailed below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morris et al. (U.S. 83550908) teaches a GUI with proximate fields of view and displaying video based on probability (fig. 3, claims 7 and 8) and Wilairat et al. (U.S. 2015/0331485) teaches determining a probability of gaze direction ([0038]).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.